DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner notes that any objections or rejections recited in the last office action and not repeated herein are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what material is being referred to. For purposes of examination claim 2 is interpreted as instead reciting “the composite material.”
Claim 3 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since this claim depends from the claim rejected above and does not remedy the aforementioned deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4588219 A) in view of Jeruzal et al (WO 2006047375 A1).
Regarding claim 1, Kobayashi teaches a trim cup of a latch of a door, wherein an externally accessible and manually pivotal cover flap (handle, 17) having an outwardly pivotal lower portion; a hinge supporting the cover flap for pivoting relative to the trim cup, the flap being connected to the latch for opening the door (Kobayashi, Abstract, Col. 1 Lines 28-51, Col. 3 Lines 33-50, Col. 4 Lines 27-48, and Figures 4-6 – see annotated Figure 5 below).

    PNG
    media_image1.png
    652
    470
    media_image1.png
    Greyscale

Kobayashi Annotated Figure 5
Kobayashi does not teach a reinforcement on the trim cup and/or an outer edge of the trim cup in the form of a composite material of thermoplastic polypropylene or polyester with at least one 
Jeruzal teaches a composite material to be used for vehicles and for use in door handles (Jeruzal Abstract and Par. 00127-00128). Jeruzal further teaches wherein the composite material comprises thermoplastic polypropylene with a woven or knitted textile reinforcing layer with fibers of carbon (Jeruzal, Par. 0029-0031, 0033-0034, 0037-0040, 0052, 0091, and 00122).
Since both Kobayashi and Jeruzal teach components for door handles and vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Jeruzal to modify Kobayashi and use Jeruzal’s composite material as the material for the trim cup of Kobayashi. This would allow for a reinforced material with scratch and abrasion resistance (Jeruzal, Par. 0073).
Regarding claim 2, modified Kobayashi teaches the trim cup according to claim 1, wherein a material of the trim cup is a self-reinforced thermoplastic composite comprising superposed layers of thermoplastic polypropylene (Jeruzal, Par. 0023, 0027, 0038-0041, and 00152).
Regarding claim 3, modified Kobayashi teaches that in the reinforcement layers of homogenous polypropylene film alternate with the textile reinforcing layers in which one, two, or more of the textile reinforcing layers have polypropylene yarns (Jeruzal, Par. 0029-0031, 0037-0043, and 0085). Modified Kobayashi teaches wherein the trim cup comprises multiple layers comprising alternating layers of different materials (Jeruzal, Par. 0042-0043 and 0085 – see “A-B-A”).
Regarding claim 6
Regarding claim 7, modified Kobayashi teaches the trim cup according to claim 1. Kobayashi does not specifically disclose wherein the cover flap has an emblem on an outer face. However, this is considered to be merely an aesthetic design choice, because the claimed emblem appears to relate only to ornamentation and does not appear to impart any mechanical function. Therefore, it would have been obvious to one of ordinary skill in the art to aesthetically change the trim cup such and have an emblem on an outer face of the cover flap, see MPEP 2144.04, I.
Regarding claim 9, modified Kobayashi teaches that the lower part of the cover flap moves out of the recess and an upper part of the cover flap moves into the recess on pivoting (Kobayashi, Figs 4-6).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4588219 A) in view of Reid (GB 2492644 A).
Regarding claim 1, Kobayashi teaches a trim cup of a latch of a door, wherein an externally accessible and manually pivotal cover flap (handle, 17) having an outwardly pivotal lower portion; a hinge supporting the cover flap for pivoting relative to the trim cup, the flap being connected to the latch for opening the door (Kobayashi, Abstract, Col. 1 Lines 28-51, Col. 3 Lines 33-50, Col. 4 Lines 27-48, and Figures 4-6 – see annotated Figure 5 above).
Kobayashi does not teach a reinforcement on the trim cup and/or an outer edge of the trim cup in the form of a composite material of thermoplastic polypropylene or polyester with at least one knitted or woven textile reinforcing layer made of strips, fibers, or yarns of polypropylene, polyester, metal, carbon, or an aramid. 
Reid teaches a composite material for use for vehicles (Reid, Abstract, and Page 12 Line 33- Page 13 Line 6). Reid further teaches wherein the composite material comprises thermoplastic polypropylene with a woven textile reinforcing layer with fibers of carbon (Reid, Abstract, Page 2 Lines 20-30, and Page 5 Lines 1-22).
Since both Kobayashi and Reid teach materials for vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Reid to modify Kobayashi and create Kobayashi’s trim cup out of the material of Reid. This would allow for a high impact resistant material (Reid, Page 1 Lines 1-13).
Regarding claim 5, modified Kobayashi teaches that the fibers in the at least one reinforcing layer are arranged in a random cross direction manner, and thus in an unordered crisscross manner (Reid, Page 3 Line 32 – Page 4 Line 7).
Response to Arguments
Applicant’s remarks and amendments filed 11/29/2021 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under 35 USC § 112 set forth in the previous office action have been previously withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant argues that the prior art of record does not teach that the flap is pivotal and that the textile is woven or knitted. This is not persuasive for the following reasons:
Kobayashi teaches that the flap is pivotal which is clearly shown in figures 4-6 specifically figure 5 as shown in the annotated figure above. It is further explicitly recited in Kobayashi as stated in the abstract. Therefore, Kobayashi teaches that the flap is pivotal.
Further, both Jeruzal and Reid both teach that the reinforcement layers are made of a woven textile as stated in the grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782